DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of 
making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 refers to “additional cuts” at line 2 which is not supported in the originally filed application – i.e. that the ablation step forms additional cuts.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Forester. 
Claims 1-3 and 19, Lin is directed to making RFID devices (¶3). Lin teaches a method of making a metal foil laminate of an antenna structure (¶21) in a roll to roll process comprising:
●providing a first web 202 of material in a continuous format (¶22);
●applying a pattern of adhesive to a first face to the first web of material (¶25);
●providing a second web 200 of conductive material (¶22 ¶23); 
●positioning the second web 200 of conductive material over the pattern of adhesive to form a
foil laminate (¶25); 
●cutting the foil laminate at a first cutting station 14 (additional cuts [claim 9] being made
relative to next cutting step to be discussed herein) (Lin: press-cutting means) to form an intermediate shape (intermediate shape = circuits 200a/200a and a surrounding area; ¶26; see Fig2 of Lin below with annotations added by examiner):

    PNG
    media_image1.png
    802
    1064
    media_image1.png
    Greyscale

●advancing the foil laminate having the intermediate shape to a second cutting station (Lin: 
comprising knife 22) (¶29); 
●cutting the intermediate shape to form a finished antenna structure 204 which includes an
opening (see Fig2 of Lin above) to receive an integrated circuit 206 (¶29 ¶31) wherein the cut from a top surface of the intermediate shape to and through the bottom surface of the intermediate shape is a continuous operation.
With respect to the claim limitation of “to receive an integrated circuit”, although Lin teaches this limitation, it is a limitation of an intended method step which does not provide a positive procedural step to the claimed method. With respect to the claim limitation of “a roll to roll process”, Lin teaches a roll to roll process in that the first web 202 and the second web 200 are both fed from rollers (¶22) and Lin then teaches a roller receiving a continuous web 200b (Fig2; ¶27).
Claims 1 and 2-3, Lin does not teach that the continuous cutting of the intermediate shape is by ablation where first cutting station 14 (Lin: press-cutting means; claim 2) comprises a laser and the second cutting station (Lin: comprises knife 22; claim 3) comprises a laser. 
Forester is directed to RFID tags (¶2). The antenna pattern 107, of the RFID tag, is cut from a conductive material which has been applied to a material 102 (¶7 ¶29). The cut is made as a continuous (from the top surface to and through the bottom surface) cut using a laser or other suitable cutter (¶28 ¶29). Use of the laser is an ablation in that as the laser cuts it necessarily vaporizes (ablation) some of that part of the conductive material that comes in to contact with laser. Thus, Forester teaches that in the art of making RFIDs that involves a cutting step -- a laser is an art recognized alternative means for cutting a material, having a conductive material thereon, compared with other suitable cutters. Lin and Forester are considered analogous art in that both are directed to making RFID tags. Both references are directed to applicant’s field of endeavor of making RFID tags. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Lin that the continuous cutting of the intermediate shape is by ablation where first cutting station 14 comprises a laser and the second cutting station comprises a laser in that Forester teaches that in the art of making RFID tags that involves a cutting step – this is an art recognized alternative means for cutting a material,  having a conductive material thereon, compared with other suitable cutters where Lin teaches press-cutting and knife cutting as being other suitable cutters.

Response Section
The amendments and comments filed 7-25-22 have been entered and fully considered. In view of the amendment(s) the rejection under 35 USC 102 to Lin has been withdrawn. With respect to the claim limitation of “to receive an integrated circuit” (claim 1), Lin teaches this limitation. However, it is currently recited as a limitation of an intended method step performed on the antenna structure which does not provide a positive procedural step to the claimed method. Specifically, the antenna structure with an opening “to receive” is different from a positive process step of actually placing an integrated circuit in the opening (claiming such as a part of the steps of the claimed method). Forester is not applied to teach a two-step cutting method – Lin teaches that claim limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda Gray whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745